DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/13/2021 regarding means-plus-function language interpretation of the limitation “conveyance shaft” have been considered and deemed persuasive. Therefore, the characterization of the “conveyance shaft” as invoking 35 USC 112 sixth paragraph or 35 USC 112(f) is hereby withdrawn. However, the limitation “conveyance shaft” is still interpreted in accordance with Applicant’s arguments presented in the “REMARKS” section of the amendment dated 07/24/2020 and subsequently repeated in the Appeal Brief dated 02/01/2021 that “The allegation that figure 11 of Deering discloses blades held by a conveyance shaft is clearly erroneous. Figure 11 illustrates a wind turbine mounted on the ground 118 by an immovable vertical stanchion. That is not a “conveyance”, see, e.g., www.dictionary.com (most relevant definition being “a means of transporting, especially a vehicle, as a bus, airplane, or automobile.”)”. Therefore, “conveyance” as recited in independent claim 11 is interpreted as relating to a means of transporting in this Office action.

Election/Restrictions
Newly submitted claims 21-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original filed claims that involve pitched a rotor blades all have a conveyance shaft recited therein. On the other hand, the newly added claims direct to a wind turbine with pitched rotor blades are distinct from the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim requires one or more sensors comprise first and second force sensors. Applicant discloses “pressure sensors 28” and “wind speed sensors” though out the application specification but a “force sensors” is nowhere to be found. Further, on lines 1-3 on 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lemont (3,729,272).
Lemon discloses a blade assembly comprising: at least first and second blades 7 coupled to a rotor (Fig. 1), the first blade defining a first pitch at a first time, the second blade defining a second pitch at the first time, the first and second pitches not being equal (cyclic pitch; col. 2, lines 22-33), a conveyance shaft 33 holding the blades, the blades being identically configured to each other at a third time (collective pitch; col. 5, lines 55-64).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemont in view of Cornelius (4,195,966).
Lemont discloses a blade assembly comprising: at least first and second blades 7 coupled to a rotor (Fig. 1), the first blade configured for defining a first pitch at a first time, the second blade configured for defining a second pitch at the first time, the first and second pitches not being equal (cyclic pitch; column 2, lines 22-33), a conveyance shaft 33 holding the blades, the blades being configured for being identically configured to each other at a third time (collective pitch; column 5, lines 55-64).

However, Lemont does not disclose one or more sensors configured for generating signals based at least in part on which pitches are established.
	
Cornelius teaches a rotor assembly for a helicopter comprising blades 11a and 11b and a control system for maintain near-constant lift throughout the rotational movement of the blade (column 3, lines 9-12); wherein the control systems comprising sensors for sensing rotor rpm and 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made, to make the blade assembly of Lemont with the control system of Cornelius for the purpose of improving efficiency of the blade assembly.
Regarding claim 12, the modified blade assembly of Lemont comprising an actuator (blade-pitch positioning mechanism) coupled to at least one blade to establish the pitch of the blade.
Regarding claim 14, no blade defining the first pitch at the first time other than the first blade (cyclic pitch).
Regarding claim 18, the pitches are based on respective angular positions of the blades with respect to the rotor (cyclic pitch).

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745